Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 25-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly added claims 25-26 are drawn to a non-elected species. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 10-11, 14-15, 18, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagaki et al., (U.S. Pub. No. 2008/0298670 A1) in view of AAPA (Applicants Admitted Prior Art) in view of Gomm et al., (U.S. Pat. No. 4,136,930)and further in view of Kitagawa et al., (U.S. Pub. No. 2008/0212421 A1).
As per claim 1, Nakagaki teaches an image data management method comprising; a step of storing, in a storage device (fig. 1 el. 115), a plurality of image data each associated with corresponding image capturing information ([0051] and fig. 3, “in order to efficiently manage a large quantity of the defect image data, each image is provided with a plurality of identification numbers including the date and time of acquisition, classification result, and a lot ID”) and a corresponding storage priority ([0016], [0071-0075] and fig. 3-4) wherein the plurality of image data is stored in a manner such that that higher the storage priority is, the more preferentially the image data is kept in the storage device ([0087] and fig. 18, 20 and 21), wherein the image capturing information includes identification information to identify an image capturing portion by which each of the plurality of image data is acquired ([0002-0003], [0007], [0057] and fig. 3) and further includes image capturing date/time information ([0051]), wherein the identification information specifies that the plurality of image data includes a first plurality of image data acquired in a first period (n); wherein the first plurality of image data includes a first piece of the first plurality of image data acquired by a first image capturing portion (fig. 1, fig. 9).  Nakagaki does not explicitly disclose the plurality of image data including a first plurality of image data acquired in a first period and as second plurality of image data acquired in a second period after the first period, wherein the first plurality of image data includes a first piece of the first plurality of image data acquired by a first image capturing portion and a second piece of the first plurality of image data acquired by a second image capturing portion other than the first image capturing portion, and wherein the second plurality of image data includes a third piece of the second plurality of image data acquired by the second image capturing portion in the second period and a fourth piece of the second plurality of image data acquired by the first image capturing portion in the second period; a step of changing with reference to the image capturing information, in response to a detection of specific state relating to information obtained from the first image capturing portion after the second period, a first storage priority associated with at least the first piece of the first plurality of the image data which has already been stored in the storage device into a second storage priority higher than the first storage priority; and a step of deleting with reference to the image capturing information and the storage priority, in a third period after the changing, at least the second piece of the first plurality of image data associated with a storage priority lower than the second storage priority, whereas at least the first piece of the first plurality of image data associated with the second storage priority and at least the third piece of the second plurality of image data associated with a storage priority lower than the second storage priority are kept in the storage device in the third period.
	However, AAPA teaches the concept of the plurality of image data including a first plurality of image data acquired in a first period and as second plurality of image data acquired in a second period after the first period ([0007-0008] “referring to past images when abnormalities are detected”, the past images correspond to the first plurality of images and the images with the detected abnormalities correspond to the second plurality of image data in a period after the first period); a step of changing, in response to a detection of a specific state relating to information obtained from the first image capturing portion, after the second period, a first storage priority associated with at least the first piece of the first plurality of image data which has already been stored in the storage device into a second storage priority higher than the first storage priority ([0007-0008]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of AAPA with Nakagaki for the benefit of providing improved inspection of an object. 
	Nakagaki (modified by AAPA) does not explicitly disclose a second piece of the first plurality of image data acquired by a second image capturing portion other than the first image capturing portion, and wherein the second plurality of image data includes a third piece of the second plurality of image data acquired by the second image capturing portion in the second period and a fourth piece of the second plurality of image data acquired by the first image capturing portion in the second period; and a step of deleting, in a third period after the changing, at least the  second piece of the first plurality of image data associated with a storage priority lower than the second storage priority, whereas at least the first piece of the first plurality of image data associated with the second storage priority and the at least the third piece of the second plurality of image data associated with a storage priority lower than the second storage priority are kept in the storage device in the third period.
However, Gomm teaches wherein the first plurality of image data includes a first piece of the first plurality of image data acquired by a first image capturing portion and a second piece of the first plurality of image data acquired by a second image capturing portion other than the first capturing portion (abstract, fig. 1 el. C1 and C2; the examiner interprets the first plurality of image data as the first images captured from the first and second cameras of bottle B), and wherein the second plurality of image data includes a third piece of the second plurality of image data acquired by the second image capturing portion in the second period and a fourth piece of the second plurality of image data acquired by the first image capturing portion in the second period (fig. 1 el. C2 and C2, abstract, The Examiner notes that although not explicitly disclosed, it would be obvious that repeating the process of imaging a bottle with camera C1 and camera C2, which yields the first plurality of image data, that imaging a second bottle would yield a second plurality of data with camera C1 and camera C2, which reads upon the claim limitation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gomm with (Nakagaki modified by AAPA) for the benefit of providing improved inspection, observation and detection of abnormalities of an object. 
Nakagaki (modified by AAPA and Gomm) does not explicitly disclose a step of deleting, in a third period after the changing, at least the  second piece of the first plurality of image data associated with a storage priority lower than the second storage priority, whereas at least the first piece of the first plurality of image data associated with the second storage priority and the at least the third piece of the second plurality of image data associated with a storage priority lower than the second storage priority are kept in the storage device in the third period.
However, Kitagawa teaches a step of deleting, in a third period, at least a second piece of the first plurality of image data associated with a storage priority lower than the second storage priority, whereas at least the first piece of the first plurality of image data associated with the second storage priority and at least a third piece of the second plurality of image data associated with a storage priority lower than the second storage priority are kept in the storage device in the third period (abstract, [0048-0050] and fig. 1; deleting image data B which has a storage priority lower than the highest priority and image data A and C are kept in the storage device; the examiner interprets the second storage priority as the highest priority). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kitagawa with Nakagaki (modified by AAPA and Gomm)for the benefit of providing improved storage capabilities of images. 
As per claim 3, Nakagaki (modified by AAPA, Gomm and Kitagawa) as a whole teaches everything as claimed above, see claim 1. In addition, Nakagaki teaches a step of, on a basis of output of a sensor configured to detect an object, determining whether the object is in the specific state (abstract, [0010], [0051]).
As per claim 4, Nakagaki (modified by AAPA, Gomm, and Kitagawa) as a whole teaches everything as claimed above, see claim 1. In addition, Nakagaki teaches a step of, on a basis of an image feature value calculated from an image data of an object acquired by the first image capturing portion, determining whether the object is in the specific state ([0061] and [0094]).
As per claim 10, Nakagaki (modified by AAPA, Gomm and Kitagawa) as a whole teaches everything as claimed above, see claim 1. Nakagaki does not explicitly disclose wherein the step of changing, storage priorities associated with the first piece of the first plurality of image data are changed. 
However,  AAPA teaches wherein the step of changing, storage priorities associated with the first piece of the first plurality of image data are changed ([0007-0008], increasing the priority of the past images when a defect is detected).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of AAPA with Nakagaki for the benefit of providing improved inspection of an object. 
Nakagaki (modified by AAPA and Kitagawa) does not explicitly disclose whereas storage priorities associated with the second piece of the first plurality of image data are not changed.
However, Gomm teaches whereas storage priorities associated with the second piece of the first plurality of image data are not changed (col. 2 lines 66 to col. 3 line 5; storing second image in memory). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gomm with Nakagaki (modified by AAPA and  Kitagawa) for the benefit of providing improved inspection, observation and detection of abnormalities of an object. 
As per claim 11, Nakagaki (modified by AAPA, Gomm and Kitagawa) as a whole wherein in the step of changing, storage priorities associated with the fourth piece of the second plurality of image data are changed whereas storage data priorities associated with the third piece of the second plurality of image data are not changed. 
However, AAPA teaches storage priorities associated with the fourth piece of the second plurality of image data are changed whereas storage data priorities associated with the third piece of the second plurality of image data are not changed (AAPA discloses the important of images is determined at the time of image processing and does not change afterwards, [0009]. Since the importance (priority) is determined at the time of imaging and does not change, AAPA more than fairly suggest for the fourth piece of image data (image captured at time of imagining) will change, where as a third piece of the second plurality of image data (previous image) importance does not). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of AAPA with Nakagaki (modified by Gomm and Kitagawa) for the benefit of providing improved inspection of an object. 
	As per claim 2, Nakagaki (modified by AAPA, Gomm and Kitagawa) as a whole teaches everything as claimed above, see claim 11. Nakagaki does not explicitly disclose a step of deleting at least the third piece of the second plurality of image data associated with a storage priority lower than the second storage priority. 
	However, Kitagawa teaches a step of deleting at least the third piece of the second plurality of image data associated with a storage priority lower than the second storage priority ([0049-0050]). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kitagawa with Nakagaki (modified by AAPA and Gomm)for the benefit of providing improved storage capabilities of images. 
As per claim 14, which is the corresponding image data management method with the limitations of the image data management method as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies here. In addition, Nakagaki teaches the production system comprising a plurality of production apparatus (fig. 12), the production apparatuses each comprising a control apparatus (fig. 1, 12 el. 113; total control unit) and an image capturing apparatus configured to perform the image data management method (fig. 1, fig. 12 and [0055]) according to claim 1, wherein the image capturing apparatus disposed in a specific production apparatus comprises an image of one or both of the production mechanism thereof and the workpiece handled by the production apparatus (fig. 5A-7B), wherein the control apparatus of the image capturing apparatus disposed in the specific production apparatus (fig. 12; el. 113) performs (i)an image capturing step (fig. 1, 12 [0055], [0059]), (ii) a step of adding the storage priority to the image data and storing the storage priority and the image data in the storage device in such a manner that the storage priority and the image data are associated with each other (fig. 1, 12 and el. 1124 and fig. 3). Nakagaki does not explicitly disclose the step of changing the first storage priority into the second priority. 
However, AAPA teaches wherein the step of changing, storage priorities associated with the first piece of the first plurality of image data are changed ([0007-0008], increasing the priority of the past images when a defect is detected). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of AAPA with Nakagaki for the benefit of providing improved inspection of an object. 
As per claim 15, which is the corresponding non-transitory computer-readable recording medium of the image data management method as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies here. 
As per claim 18, Nakagaki (modified by AAPA, Gomm and Kitagawa) as a whole teaches everything as claimed above, see claim 1. In addition, Nakagaki teaches a step of calculating an image feature value of the plurality of image data by processing the plurality of image data ([0094]).
As per claim 19, Nakagaki (modified by Gomm and Kitagawa) as a whole teaches everything as claimed above, see claim 3. AAPA does not explicitly, wherein the step of deleting is performed on basis of an amount of free space in the storage device being below a predetermined value. 
However, Kitagawa teaches wherein the step of deleting is performed on basis of an amount of free space in the storage device being below a predetermined value (abstract, [0033]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kitagawa with AAPA for the benefit of providing improved management of stored images. 
As per claim 22, Nakagaki (modified by AAPA, Gomm and Kitagawa) as a whole teaches everything as claimed above, see claim 1. Although Nakagaki teaches wherein the first piece of the first plurality of image data corresponds to a first inspection result (fig. 1, 5A-7B). Nakagaki does not explicitly disclose the second piece of the first plurality of image data corresponds to a second inspection result, and wherein the first and second inspection results express whether an inspection target is present or absent in a captured image region. 
However, Gomm teaches wherein the first piece of the first plurality of image data corresponds to a first inspection result and the second piece of the first plurality of image data corresponds to a second inspection result, and wherein the first and second inspection results express whether an inspection target is present or absent in a captured image region (fig. 1, abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gomm with Nakagaki (modified by AAPA and Kitagawa) for the benefit of providing improved inspection, observation and detection of abnormalities of an object. 
As per claim 23, Nakagaki (modified by Gomm and Kitagawa) as a whole teaches everything as claimed above, see claim 1. Nakagaki does not explicitly disclose a step of changing, in response to a detection of a specific state, the storage priority associated with a piece of the second plurality of image data which has already been stored in the storage device into the second storage priority.
However, AAPA teaches a step of changing, in response to a detection of a specific state, the storage priority associated with a piece of the second plurality of image data which has already been stored in the storage device into the second storage priority ([0007-0008]; the importance of a past image that has been low at the time of image processing increases as a result of detecting abnormality afterwards”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of AAPA with Nakagaki for the benefit of providing improved inspection of an object. 
Nakagaki (modified by AAPA and Gomm) does not explicitly discloses detection of specific state after the third period, the storage priority associated with the third piece of the second plurality of image data which has already been stored in the storage device. 
	However, Kitagawa discloses detection of after the third period, the storage priority associated with the third piece of the second plurality of image data which has already been stored in the storage device (fig. 1 [0049-0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kitagawa with Nakagaki (modified by AAPA and Gomm) for the benefit of providing improved management of stored images.

Claim(s) 5-7, 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagaki et al., (U.S. Pub. No. 2008/0298670 1) in view of  AAPA (Applicants Admitted Prior Art) in view of Gomm et al., (U.S. Pat. No. 4,136,930) in view of Kitagawa et al. and further in view of Hirano et al., (U.S. Pub. No. 2013/0177232-A1).
As per claim 5, Nakagaki (AAPA,  Gomm,  and Kitagawa) as a whole teaches everything as claimed above, see claim 4. Nakagaki does not explicitly disclose wherein the object is determined as being in a specific state in a case where the image feature value is out a predetermined range.
However, Hirano discloses wherein the object is determined as being in a specific sate in a case
where the image feature value is out a predetermined range ([0102-0103] and fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to incorporate the teachings of Hirano with Nakagaki (modified by AAPA, Gomm and Kitagawa) for the benefit of providing improved object inspection and detection of defective items.
As per claim 6, Nakagaki (modified by AAPA, Gomm, Kitagawa and Hirano) as a whole teaches everything as claimed above, see claim 5. In addition, Nakagaki teaches wherein the image feature value is a value extracted from the image data on a basis of a shape or area of the object ([0094]). 
As per claim 7, Nakagaki (modified by AAPA,  Gomm, Kitagawa and Hirano) as a whole teaches everything as claimed above, see claim 5. Nakagaki does not explicitly discloses wherein the case where the image feature value is out of the predetermined range is regarded as a case where a state of the object is not good, and the specific state includes a state in which the state of the object is not good.
However, Hirano teaches wherein the case where the image feature value is out of the
predetermined range is regarded as a case where a state of the object is not good ([0102-0103] and fig.
8; determined a defect when the pixel values (feature values) are not with the threshold (predetermined
range)), and the specific state includes a state in which the state of the object is not good ([0065]; when
determined that a flaw, a defect, or the like exist in the inspection object 6, an NG determination is
made).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to incorporate the teachings of Hirano with Nakagaki (modified by AAPA, Gomm and Kitagawa) for the benefit of providing improved object inspection and detection of defective items.
As per claim 12, which is the corresponding production apparatus of the image data management as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies. In addition, Nakagaki teaches an image capturing apparatus configured to perform the image data management according to claim 1 (fig.12; [0027]) wherein the image capturing apparatus is configured to capture  one or both of an image of the production mechanism and the workpiece handled by the production mechanism (fig. 1, 9, 12) and the image capturing apparatus includes the first image capturing portion (fig. 1, 9,12). Nakagaki does not explicitly disclose a production mechanism configured to handle the workpiece, and the image capturing apparatus includes the first image capturing portion and the second imaging portion. 
However, Gomm teaches the image capturing apparatus includes the first image capturing portion and the second image capturing portion (fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gomm with Nakagaki (modified by AAPA and Kitagawa) for the benefit of providing improved inspection, observation and detection of abnormalities of an object. 
Nakagaki (modified by AAPA, Gomm, Kitagawa) does not explicitly disclose a production mechanism configured to handle the workpiece.
However, Hirano teaches a production mechanism configured to handle the workpiece (fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to incorporate the teachings of Hirano with Nakagaki (modified by AAPA, Gomm and Kitagawa) for the benefit of providing improved object inspection and detection of defective items.
As per claim 13, which is the corresponding production system of the claimed production apparatus as recited in claim 12, thus the rejection and analysis made for claim 12 also applies here for common subject matter. In addition, Nakagaki teaches a plurality of production apparatus (fig. 12).
As per claim 20, Nakagaki (modified by AAPA, Gomm and Kitagawa) as a whole teaches everything as claimed above, see claim 1. In addition, Nakagaki teaches a step of generating the first piece of the plurality of image data by the first imaging capturing portion (fig. 1, 9, 12). Nakagaki does not explicitly disclose a step of generating other image data by the first image capturing portion after the step of storing the first plurality of image data; wherein the specific state is detected using the other image data. 
However, Hirano discloses a step of generating other image data by the first image capturing portion after the step of storing the first plurality of image data; wherein the specific state is detected using the other image data ([0005], [0009], [0014], [0019], [0065] fig. 1-2, 5; plurality of inspection objects)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano with Nakagaki (modified by AAPA, Gomm and Kitagawa) for the benefit of providing improved object inspection and detection of defective items.

Claim(s) 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants Admitted Prior Art) in view of Gomm et al., (U.S. Pat. No. 4,136,930) further in view of Kitagawa et al., (U.S. Pub. No. 2013/0177232 A1) and in view of Hirano et al., (U.S. Pub. No. 2013/0177232-A1) and in further view of Kim et al., (U.S. Pub. No. 2002/191833 A1).
As per claim 21, Nakagaki (modified by AAPA, Gomm, Kitagawa and Hirano) as a whole teaches everything as claimed above, see claim 20.  Nakagaki (modified by AAPA, Kitagawa and Hirano) discloses other image data (Hirano; [0090], fig. 1-2, 5) Nakagaki does not explicitly discloses comprising a step of calculating an image feature value of the other image data by processing the other image data, wherein the specific stare is detected on a basis of the image feature value.
However, Kim teaches a step of calculating an image feature value of the image data by processing the other image data, wherein the specific state is detected on a basis of the image feature values ([0040-0041] and fig. 2-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim with Nakagaki (modified by AAPA, Gomm, Kitagawa, and Hirano) for providing improved process for inspecting for the presence of defects in the shape of workpieces, [0016].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486